Citation Nr: 0640000	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  06-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for multiple myeloma, to 
include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2004 
rating decision of the VA Regional Office in Des Moines, Iowa 
that denied service connection for multiple myeloma, to 
include as due to ionizing radiation.  

The case has been advanced on the docket due to the veteran's 
serious illness. 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has multiple myeloma that is 
related to radiation exposure as a result of his work as a 
radar technician and repairman in the Air Force from 1966 to 
1969.  He asserts that the equipment he worked on was 
improperly operating without adequate shielding, and that it 
exposed him to a great deal of ionizing radiation.  The 
appellant maintains that he was initially issued a dosimetry 
badge but that this was shortly retrieved after being 
considered unreliable and was never reissued.

Service connection may be established if a veteran develops a 
"radiogenic disease" which the VA Under Secretary of Benefits 
relates to the radiation exposure in service.  A "radiogenic 
disease" is one that is deemed to have been induced by 
ionizing radiation, and by regulation includes multiple 
myeloma. See 38 C.F.R. § 3.311(b) (2) (xv).  The United 
States Court of Appeals for the Federal Circuit has also 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Review of the record discloses that in a medical opinion 
dated in February 2005, M. Q. L., M.D., of the Mayo Clinic, a 
self-proclaimed specialist in multiple myeloma, stated that 
it was well known that exposure to ionizing radiation was 
considered a major risk factor for the development of that 
disease.  It was her belief that the veteran's multiple 
myeloma certainly might have been caused by exposure to 
ionizing radiation in service for which service connection 
was warranted.  Epidemiological authority was submitted in 
support of the opinion. 

The Board points out, however, that a crucial element in this 
case is the question of whether the veteran was exposed to 
the type of radiation he claims and if so, the radiation 
dosage received while on active duty.  Review of the service 
personnel records obtained by the RO does not reflect any 
documentation that he was monitored for exposure to ionizing 
radiation during service, such as a DD Form 1141.  However, 
in correspondence received in October 2005, the Department of 
the Air Force stated that while a determination could not be 
made as to what specific exposure the veteran may have had 
from working on the FPS 7 radar as reported, the research 
indicated a maximum lifetime dosage of 670 millirem (mrem) 
for any one of the individuals monitored in a research study, 
although it was felt that actual dosages were substantially 
less.  It was conceded that the potential for ionizing 
radiation exposure when working near some radar systems did 
exist, and that it was recognized that high exposures to such 
might increase long-term risks for cancer.  It was added, 
however, that it was the consensus of scientific advisory 
bodies that there was no long-term effects, including cancer, 
from low-level exposures to radiofrequency radiation. 

In all claims in which it is established that a radiogenic 
disease first becomes manifest after service it is contended 
that the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses. 38 C.F.R. 
§ 3.311(a) (1) (2006).  When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed. 38 C.F.R. § 3.311(a) (2).  The 
provisions of 38 C.F.R. § 3.311 do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors. See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  The Board thus finds that the 
veteran's claim falls within the purview of the cited 
regulations and must be further developed.

The Board points out special procedures for establishing 
service connection for radiogenic diseases are outlined in 38 
C.F.R. § 3.311.  These stipulate that the case be forwarded 
for review by the VA Under Secretary for Benefits for further 
consideration of referral for an advisory medical opinion. 
See 38 C.F.R. § 3.311(c) (2) (2006).  Given the possible 
radiation dosages assigned for the veteran by the Air Force, 
the diagnosis of a radiogenic disease, and Dr. L.'s opinion 
above that attributes multiple myeloma to radiation exposure 
in service, the Board finds it appropriate to return this 
case to the RO for further development in accordance with the 
regulations.

Additionally, the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice that radiofrequency 
radiation is non-ionizing in nature and not subject to review 
under the ionizing radiation statute and regulations. See 
Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.  If 
it is not shown that the veteran has been exposed to ionizing 
radiation, the RO must consider the viability of these 
alternate theories of entitlement prior to any further 
adjudication by the Board. Douglas v. Derwinski, 2 Vet. App. 
435 (1992). See also Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  In this case, the RO adjudicated the 
claim without considering the alternative theory that the 
veteran's exposure to non-iodizing radiation during service 
caused his multiple myeloma.

Further, in a letter dated in March 2006, the veteran 
indicated that he receives Social Security Administration 
(SSA) disability benefits.  It does not appear that the RO 
attempted to obtain these records, nor is such information of 
record.  The SSA records may be pertinent to the claim on 
appeal.  Therefore, these records should be retrieved before 
adjudication on the merits. See generally Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (VA must obtain 
records from the Social Security Administration and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).

In view of the above, the Board thus finds that further 
development of the case is required, to include referral to 
the Under Secretary for Benefits.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of all medical documentation 
associated with an award of disability 
benefits.  

2.  The RO should forward the claims 
folder and a copy of this remand to the 
VA Undersecretary for Benefits [or its 
designee] for appropriate action 
consistent with 38 C.F.R. § 3.311(c), 
as provided under § 3.311(b) (i), to 
include obtaining an opinion from VA's 
Undersecretary for Health as to whether 
it is at least as likely as not that 
the veteran's multiple myeloma was 
caused by ionizing or non-ionizing 
radiation exposure in service.  
Attention should be directed to the 
memorandum from the Department of the 
Air Force received in October 2005 
identifying the veteran's possible 
exposure to environmental radiation.  A 
comprehensive and detailed rationale 
should be provided for the conclusions 
reached.  Dr. L's opinion should be 
addressed, as well as the literature 
upon which she bases her opinion, as 
well as any literature to the contrary, 
to include that associated with the 
Department of the Air Force's dose 
assessment received in October 2005.  

3.  To avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken. See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal, to include entitlement to 
service connection for multiple myeloma 
due to non-ionizing radiation.  If the 
benefit is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



